


 

PURCHASE AGREEMENT

BETWEEN

MCIG, INC.
a Nevada corporation,

and

Vapomins Vertiebsgesellschaft mbH a Germany company

DATED:

January 5, 2017

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS   1 . Definitions 1   2 . Purchase and Sale of Business 4    
  2.1 Purchase and Sale 4     2.2 Purchased Assets 4     2.3 Excluded Assets 4  
  2.4 Assumption of Certain Liabilities 5     2.5 Excluded Liabilities 5   3 .
Purchase Price and Payment 5       3.1 Purchase Price 5     3.2 Third Party
Acknowledgments 6     3.3 Tax and Accounting Consequences 6     3.4 Price
Reduction Upon Certain Events 6   4 . Pre-Closing Matter 6       4.1 Operation
of Purchased Assets 6     4.2 Consents 7     4.3 Notification of Certain Events
7     4.4 Access to Information 8     4.5 Public Announcements 8   5 .
Conditions to Closing 8       5.1 Transferor’s Conditions 8     5.2 Acquiror’s
Conditions 9   6 . Closing 10       6.1 Time and Place of Closing 10     6.2
Closing Deliveries 10     6.3 Closing Cost 11     6.4 Possession 11   7 .
Representations and Warranties 11       7.1 Transferor’s Representations and
Warranties 11     7.2 Acquiror’s Representations and Warranties 18

 

i

--------------------------------------------------------------------------------

 


8 . Additional Covenants 19       8.1 Covenants by Each Party 20     8.2
Indemnification 20     8.3 Retention of and Access to Books and Records 20   9 .
Termination 20       9.1 Termination Events 20     9.2 Effect of Termination 20
  10 . Default; Remedies 21       10.1 Time of Essence 21     10.2 Remedies 21  
  10.3 First Right of Refusal 21     10.4 Default of Terms and Conditions 21  
11 . Survival of Representations and Warranties 21       11.1 Survival of
Representations and Warranties 21   12 . Limitation on Liability 23   13 .
Construction and Interpretation 23   14 . Miscellaneous Provisions 23       15.1
Survival of Covenants 24     15.2 Expenses 24     15.3 Binding Effect 24    
15.4 Assignment 24     15.5 Notices 24     15.6 Waiver 25     15.7 Amendment 25
    15.8 Severability 25     15.9 Integration 25     15.10 Governing Law 25    
15.11 Arbitration 25     15.12 Execution 26     15.13 Waiver of Conflicts 26    
15.14 Incorporation of Recitals, Exhibits, and Schedules 26     15.15 Further
Assurances 26     15.16 Bulk Sales 26

 

ii

--------------------------------------------------------------------------------

 


PURCHASE AGREEMENT

     THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into on the
this 5th day of August, 2016 (the “Effective Date”) by and between mCig, Inc., a
Nevada corporation (“mCig” or “Acquiror”) on the one hand and VAPOMINS
VERTIEBSGESELLSCHAFT MBH, a Germany company who resides at “Am Glockenbach 7,
80469 Munich, Germany (together and/or separately as the “Transferor”) on the
other hand.

RECITALS

     A. Transferor is in the business of sales and distribution of supplies to
service the cannabis and CBD markets, and other similar products, both in retail
and wholesale sales (the “Business”).

     B. Transferor wishes to sell to Acquiror certain assets as described in
Section 2.2 associated with Transferor’s Business and Acquiror wishes to
purchase such assets from Transferor, in each case on the terms and conditions
set forth in this Agreement (this term and all other capitalized terms used
herein having the respective meanings set forth in this Agreement).

AGREEMENTS

     In consideration of the foregoing, the mutual covenants of the parties set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1.      Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:   “Agreement” shall mean this Purchase
Agreement.   “Acquiror” shall have the meaning set forth in the preamble to this
Agreement.

     “Acquiror’s Knowledge” shall mean that any of the officers or directors of
Acquiror are actually aware of a particular fact or other matter.

“Assumed Liabilities” shall have the meaning set forth in Section 2.4.

     “Best Efforts” shall mean the efforts that a prudent Person who wishes to
achieve a result would use in similar circumstances to achieve such result as
expeditiously as reasonably possible.

“Bill of Sale” shall mean the document described in Section 6.2.1(a).

     “Books and Records” shall mean all books and records of Transferor that are
necessary to conduct the Business, the ownership, use, and operation of the
Purchased Assets, or the payment or performance of the Assumed Liabilities,
including any such records maintained on computer and all related computer
software.

1

--------------------------------------------------------------------------------

 


“Breach” shall mean any material inaccuracy in or material breach of, or any
material failure to perform or comply with, any representation, warranty,
covenant, obligation, or other provision of this Agreement or any document
delivered pursuant to this Agreement.

“Business” shall have the meaning set forth in the Recitals.

“Business Day” shall mean any day other than a Saturday, Sunday, or other day on
which commercial banks in Seattle, Washington are authorized or required by
applicable Legal Requirements to be closed.

“Closing” shall mean the closing of this transaction, at which the events set
forth in Section 6.2 shall occur.

“Closing Date” shall mean the date on which the Closing occurs.

“Preferred Stock” shall have the meaning set forth in Section 3.1.

“Consent” shall mean any approval, consent, ratification, waiver, or other
authorization, including any Governmental Authorization.

“Contract” shall mean any agreement, contract, lease, obligation, promise, or
understanding, whether written or oral and whether express or implied, that is
legally binding.

“Damages” shall have the meaning set forth in Section 8.2.

“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

“Excluded Assets” shall have the meaning set forth in Section 2.3.

“Governmental Authority” shall mean any national, federal, state, provincial,
county, municipal, or local government, foreign or domestic, or the government
of any political subdivision of the any of the foregoing, or any entity,
authority, agency, ministry, or other similar body exercising executive,
legislative, judicial, regulatory, or administrative authority or functions of
or pertaining to the government, including any quasi-governmental entity
established to perform any such functions.

 “Governmental Authorization” shall mean any Consent, license, permit, waiver,
or other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Authority or pursuant to any Legal
Requirement.

“Intellectual Property” shall mean, as it relates to the VitaStik brand (a) all
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereto, and all patents, patent applications, and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions, and reexaminations thereof, (b)
all trademarks, service marks, trade dress, logos, trade names, and corporate
names, together with all translations, adaptation, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection

2

--------------------------------------------------------------------------------

 


therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, I all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including data and
related documentation) and (g) all other proprietary rights.

 “Legal Requirement” shall mean any federal, state, local, municipal, foreign,
international, multinational, or other administrative Order, constitution, law,
ordinance, principle of common law, regulation, rule, statute, or treaty.

“Lien” shall mean a monetary encumbrance against a Purchased Asset.

“Ordinary Course of Business” shall mean any action taken by a Person if, and
only if, such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person.

“Organizational Documents” shall mean (i) the articles or certificate of
incorporation and the bylaws of a corporation, (ii) the partnership agreement
and any statement of partnership of a general partnership, (iii) the limited
partnership agreement and certificate of limited partnership of a limited
partnership, (iv) any charter, operating agreement, or similar document adopted
or filed in connection with the creation, formation, or organization of a
Person, and (v) any amendment to any of the foregoing.

“Patents” shall mean those patents used in the Business and listed on Exhibit 1
hereto.

“Permitted Encumbrances” shall mean those encumbrances incurred in the ordinary
course of business or otherwise in existence as of the Closing Date.

“Person” shall mean an individual, partnership, corporation, limited liability
company, joint stock company, trust, unincorporated organization or association,
joint venture, or other organization, whether or not a legal entity, or a
Governmental Authority.

“Possession Date” shall mean 12:01 a.m., on the day following the Closing Date.

“Proceeding” shall mean any action, arbitration, audit, hearing, litigation, or
suit (whether civil, criminal, administrative, investigative, or informal)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority, arbitrator, or mediator.

“Purchase Price” shall have the meaning set forth in Section 3.1.

“Purchased Assets” shall have the meaning set forth in Section 2.2.

“Release Agreement” shall mean the Agreement described in Section 8.1.1.

3

--------------------------------------------------------------------------------

 


“Representative” shall mean, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of or to
such Person, including such Person’s attorneys, accountants, and financial
advisors.

“Transferor” shall have the meaning set forth in the preamble to this Agreement.

“Transferor Shareholders” shall have the meaning set forth in Section 3.2.

 “Transferor’s Knowledge” shall mean that any of the officers or directors of
Transferor are actually aware of a particular fact or other matter.

“Tax” shall mean any tax (including any income tax, capital gains tax,
value-added tax, sales tax, excise tax, property tax, gift tax, or estate tax),
levy, assessment, tariff, duty (including any customs duty), deficiency, or
other fee, and any related charge or amount (including any fine, penalty,
interest, or addition to tax), imposed, assessed, or collected by or under the
authority of any Governmental Authority or payable pursuant to any tax-sharing
agreement or other Contract relating to the sharing or payment of any such tax,
levy, assessment, tariff, duty, deficiency, or fee

2. Purchase and Sale of Assets.

2.1 Purchase and Sale. Transferor agrees to transfer and sell the assets to
Acquiror, and Acquiror agrees to acquire the assets from Transferor, in each
case for the price

and on the terms and conditions set forth in this Agreement. Upon payment of the
Purchase Price as described in Section 3 hereof and the satisfaction of the
other terms of this Agreement, Transferor shall sell, transfer, assign and
deliver all acquired assets to Acquiror on the Closing Date free and clear of
any and all liens, encumbrances, security interests or obligations, except for
Permitted Encumbrances.

2.2 Purchased Assets. The assets to be sold by Transferor to Acquiror pursuant
to this Agreement (the “Purchased Assets”) are listed in Exhibit 2.2, with the
exception of the Excluded Assets described in Section 2.3.

2.3 Excluded Assets. All assets of Transferor not specifically included in the
Purchased Assets (the “Excluded Assets”) shall not be acquired by Acquiror
pursuant to this Agreement.

2.4 Assumption of Certain Liabilities. Acquiror shall at Closing assume certain
liabilities of Transferor described on Exhibit 2.4 (the “Assumed Liabilities”),
but excluding any other liabilities of Transferor whatsoever.

2.5 Excluded Liabilities. Acquiror shall not assume any of the liabilities of
Transferor not identified in Section 2.4 above. Without limiting the generality
of the foregoing, Acquiror shall not assume any liabilities:

(a) attributable to any of the Excluded Assets;

4

--------------------------------------------------------------------------------

 


(b) liabilities for any income, gain, profit or similar Tax arising out of or
resulting from the sale, conveyance, transfer, assignment and delivery of the
Purchased Assets provided for in this Agreement;

(c) all Taxes imposed on or with respect to the Business for all Pre-Closing
Periods;

(d) liabilities for any sales, exercise, transfer or other tax on or arising out
of the sale, conveyance, transfer, assignment or delivery of the Purchased
Assets;

(e) liabilities and obligations pursuant to any agreements relating to the
employment of any individual in connection with Transferor’s business,
including, but not limited to liabilities for any option, warrant, bonus,
performance, golden parachute, consulting, or similar liability;

(f) liabilities and obligations (whether fixed or contingent) with respect to
the Employee Benefit Plans; and

(g) all liabilities and obligations arising out of the Excluded Assets. (h)
liability for any contract not assigned to Acquiror; (i) liability for any
employee or stockholder loan;

(j) liability for any pending lawsuits, including those listed on Schedule
7.1.15; and

(k) liability for Transferor’s costs, fees, and expenses of this transaction.

3. Purchase Price and Payment.

3.1 Purchase Price. In consideration of (i) the sale, transfer and conveyance to
Acquiror of the Assets, Acquiror shall, at the Closing, transfer to Transferor
One Million Five

Hundred Thousand (1,500,000) shares of Common Stock of MCig Corporation. The
consideration described in this Section 3.1 is herein referred to as the
“Purchase Price.” The conversion price shall be the price of the stock on the
date of the execution of this Agreement by all Parties.

3.2 Third Party Acknowledgments. VAPOMINS VERTIEBSGESELLSCHAFT MBH unanimously
approved the terms of this Agreement at its January 5, 2017 Board of Director
Meeting, and hereunder acknowledges the above referenced transfer of Assets to
the Transferor. VAPOMINS VERTIEBSGESELLSCHAFT MBH may allocate the distribution
of the stock which constitutes the Purchase Price under this Agreement to its
Owners. A complete list of the distribution of the Common Stock of MCig is
listed in Schedule 3.2, as provided by the Transferor.

5

--------------------------------------------------------------------------------

 


3.3 Tax and Accounting Consequences. As a result of the transfer of the Assets
to Transferor, in accordance with the terms and conditions set forth in this
Agreement, there may be certain Tax and accounting consequences to the
shareholders of the Transferor (the “Transferor Shareholders”), who will be the
ultimate recipients of the Common Shares.

ACQUIROR MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, NOR ARE ANY
INTENDED OR SHOULD ANY BE INFERRED, REGARDING THE ECONOMIC RETURN OR THE TAX
CONSEQUENCES TO THE TRANSFEROR SHAREHOLDERS WHO WILL ACQUIRE THE COMMON SHARES.
ACQUIROR, THEREFORE, RECOMMENDS THAT THE TRANSFEROR SHAREHOLDERS CONSULT THEIR
OWN ATTORNEYS, ACCOUNTANTS AND FINANCIAL ADVISORS ABOUT THE LEGAL AND TAX
CONSEQUENCES AND THE FINANCIAL RISKS AND MERITS OF RECEIVING THE COMMON SHARES.

3.4 Price Reduction Upon Certain Events. In the event of any damage, loss,
destruction or condemnation of any of the assets constituting the Business
(excluding damage or destruction caused by Acquiror or any of its affiliates),
or any taking of any of the assets constituting the Business by eminent domain,
between the Effective Date and the Closing Date, Acquiror shall have the right,
by notice given to Transferor within ten (10) days of such event (but in any
case prior to the Closing Date), to terminate this Agreement.

3.5 Right of Repurchase. In the event the Acquiror decides to sell the assets
acquired in this transaction, or upon mutual consent of the Parties, the
Transferor shall have the right to repurchase the assets in exchange for the
number of shares issued to the Transferor as part of the Purchase Price.

4.      Pre-Closing Matter.

4.1 Operation of Business. Between the Effective Date and the Closing Date,
Transferor shall:

4.1.0 Not sell, lease, or otherwise transfer or dispose of any assets used in
the Business, or any interest therein, other than transfers and dispositions
made in the Ordinary Course of Business or transfers and dispositions otherwise
authorized by its President;

4.1.1 Not permit or allow any assets used in the Business to become subject to
any additional Lien (other than Permitted Encumbrances);

4.2      Consents.    



4.2.1 Acquiror and Transferor shall use their respective Best Efforts, each at
its own expense, to obtain all such Consents as soon as practicable after the
Effective Date required to transfer the assets to Acquiror. In the event any
such Consent is not obtained by the Closing Date, Transferor agrees to continue
to use its Best Efforts thereafter, in cooperation with Acquiror, to obtain such
Consent as soon as practicable.



6

--------------------------------------------------------------------------------

 


     4.2.2 Acquiror shall provide all cooperation reasonably requested by
Transferor in connection with obtaining the Consents, including the provision of
any information relating to Acquiror that may be requested by the Person from
whom any such Consent is required.

4.3      Notification of Certain Events.   4.3.1 By Transferor. Between the
Effective Date and the Closing Date,

Transferor shall give prompt notice to Acquiror in the event Transferor becomes
aware of (i) any fact or condition that causes or constitutes a Breach of any
representation or warranty of Transferor set forth herein as of the Effective
Date, (ii) any fact or condition that would cause or constitute a Breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition, (iii) the
occurrence of any Breach of any covenant of Transferor in this Agreement, or
(iv) the occurrence of any event that Transferor believes will make the
satisfaction of any of the conditions set forth in Section 5 impossible or
unlikely. In the event that any fact or condition of the type described in the
foregoing clause (i) or (ii) would have required any change in any of the
Schedules or Exhibits to this Agreement if such fact or condition had occurred
or been known as of the Effective Date, Transferor shall promptly deliver to
Acquiror a supplement to such Schedule or Exhibit specifying the necessary
change.

     4.3.2 By Acquiror. Between the Effective Date and the Closing Date,
Acquiror shall give prompt notice to Transferor in the event Acquiror becomes
aware of (i) any fact or condition that causes or constitutes a Breach of any
representation or warranty of Acquiror set forth herein as of the Effective
Date, (ii) any fact or condition that would cause or constitute a Breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition, (iii) the
occurrence of any Breach of any covenant of Acquiror in this Agreement, or (iv)
the occurrence of any event that Acquiror believes will make the satisfaction of
any of the conditions set forth in Section 5 impossible or unlikely. In the
event that any fact or condition of the type described in the foregoing clause
(i) or (ii) would have required any change in any of the Schedules or Exhibits
to this Agreement if such fact or condition had occurred or been known as of the
Effective Date, Acquiror shall promptly deliver to Transferor a supplement to
such Schedule or Exhibit specifying the necessary change.

     4.3.3 No Effect on Remedies. The delivery of a notice or supplement
pursuant to Sections 4.3.1 and 4.3.2 shall have no effect on the remedies of any
party hereunder.

     4.4 Access to Information. Between the Effective Date and the Closing Date,
Transferor shall, upon reasonable notice from Acquiror, (i) give Acquiror and
its representatives access (during normal business hours), in a manner so as not
to interfere with Transferor’s normal operations and subject to reasonable
restrictions imposed by any such representative, to all key employees employed
in the Business and to all the Books and Records relating thereto, and (ii)
cause its representatives to make available to Acquiror for the purpose of
making copies thereof such financial and operating data and other information
with respect to the Business as Acquiror may reasonably request.

7

--------------------------------------------------------------------------------

 


     4.5 Public Announcements. Except as otherwise required by applicable Legal
Requirements, any public announcement or similar publicity with respect to this
Agreement or this transaction shall be issued, if at all, only with such
contents, at such time and in such manner as the parties may agree. If a party
believes that it is required by applicable Legal Requirements to make any such
public announcement, it shall first provide to the other party the content of
the proposed announcement, the reasons such announcement is required to be made,
and the time and place that the announcement will be made.

5.      Conditions to Closing.   5.1 Transferor’s Conditions. Transferor’s
obligation to close this transaction

shall be subject to and contingent upon the satisfaction (or waiver by
Transferor in writing in its sole discretion) of each of the following
conditions:

     5.1.1 All representations and warranties of Acquiror set forth in this
Agreement and each such representation and warranty shall have been accurate in
all respects as of the Effective Date and shall be accurate in all respects as
of the Closing Date, as if made on the Closing Date.

     5.1.2 (i) All of the covenants and obligations that Acquiror is obligated
to perform or comply with pursuant to this Agreement prior to or at the Closing
and each such covenant and obligation (considered individually) shall have been
performed and complied with in all respects; and (ii) Acquiror shall have made
the deliveries of documents required to be made pursuant to Section 6.2.2;
provided, however, that with respect to the covenants and obligations described
in this Section 5.1.2, a failure of the foregoing condition shall not be deemed
to have occurred unless (a) Transferor has given Acquiror notice specifying the
nature of any Breach of such covenants or obligations in reasonable detail, and
(b) either (y) Acquiror has failed to cure such Breach within ten (10) business
days after such notice is given, or (z) if such Breach cannot be cured solely by
the payment of money and cannot reasonably be cured within ten (10) business
days despite the exercise of Best Efforts, Acquiror has failed to commence
curative action within ten (10) Business Days after such notice is given or
thereafter fails to complete the cure of such Breach as soon as practicable.

     5.2 Acquiror’s Conditions. Acquiror’s obligation to close this transaction
shall be subject to and contingent upon the satisfaction (or waiver by Acquiror
in its sole discretion) of each of the following conditions:

     5.2.1 All representations and warranties of Transferor set forth in this
Agreement shall have been accurate as of the Effective Date and shall be
accurate as of the Closing Date, as if made on the Closing Date.

     5.2.2 All of the covenants and obligations that Transferor are obligated to
perform or comply with pursuant to this Agreement prior to or at the Closing
shall have been performed and complied with; and (ii) Transferor shall have made
the deliveries of documents required to be made pursuant to Section 6.2.1.

     5.2.3 To the extent, if any, that Acquiror is required to obtain any
Governmental Authorizations that relate to the Business or the ownership, use,
and operation of

8

--------------------------------------------------------------------------------

 


the assets used in the Business, Acquiror shall have obtained such Governmental
Authorizations and such Governmental Authorizations shall be in full force and
effect as of the Closing Date or subject to issuance to Acquiror upon
consummation of this transaction.

     5.2.4 As of the Closing Date, there shall not be in effect any legal
requirement or any injunction or other order that prohibits the transfer of any
portion of the Purchased Assets by Transferor to Acquiror.

     5.2.5 Between the Effective Date and the Closing Date, there shall have
been no damage to or destruction of any of the assets used in the Business
(excluding damage or destruction (i) caused by Acquiror or any of its
affiliates; or (ii) that does not have a material adverse effect on the
Businesses), nor any taking of any material portion of the assets used in the
Business by eminent domain.

     5.2.6 Since the Effective Date, there shall not have been commenced or
threatened against Acquiror or Transferor or any related person of Acquiror or
Transferor any proceeding (i) seeking damages or other relief in connection
with, any aspect of this transaction, or (ii) that could reasonably be expected
to have the effect of preventing this transaction or making this transaction
illegal.

     5.2.7 Transferor shall have executed a Release Agreement, on terms and
conditions acceptable to Acquiror.

     5.2.8 Transferor shall have executed all documents necessary to transfer
and assign any of the Transferor’s Intellectual Property which is being
transferred pursuant to this Agreement.

5.2.9 The Shareholders of Transferor shall have approved the transaction.

6.      Closing.   6.1 Time and Place of Closing. The Closing shall take place
at the corporate

offices of ACT or at such other location as the parties may mutually agree.
Subject to the provisions of Section 7, the Closing shall take place commencing
at 2:00 p.m. (Eastern Standard Time) on January 15, 2017, which may be done by
facsimile.

  6.2 Closing Deliveries.     6.2.1 At the Closing, Transferor shall deliver, or
cause to be delivered, to Acquiror:

 

(a) A fully executed Bill of Sale and Assignment and Assumption in the form of
Exhibit 6.2.1 to this Agreement (the “Bill of Sale”) conveying to Acquiror all
personal property to be acquired by Acquiror pursuant to this Agreement and
providing for (i) the assignment to Acquiror of the contract rights, and all
other intangible personal property included in the assets used in the Business
and (ii) Acquiror’s assumption of the Assumed Liabilities;

9

--------------------------------------------------------------------------------

 


(b) A Certificate of an officer of Transferor (i) certifying to the attached
resolutions of the board of directors and shareholders, if the board of
directors deems it necessary, of Transferor authorizing this transaction, and
(ii) attesting to the incumbency of the authorized officers of Transferor
executing this Agreement and the Transferor’s closing documents;

(c) A duly authorized and executed Release Agreement required by Section 8.1.1;

(d) A Certificate of an authorized officer of the Transferor certifying as to
the accuracy of the Transferor’s representations and warranties under Section
7.1;

(e) All Consents necessary to permit Transferor to transfer the Purchased Assets
to Acquiror; and

(f) All necessary documents to transfer and assign the Intellectual Property
which is being transferred pursuant to this Agreement; and

6.2.2 At the Closing, Acquiror shall deliver, or cause to be delivered, to
Transferor:

 

(a) A counterpart copy of the Bill of Sale, executed by Acquiror;

(b) ACertificate of an authorized officer of Acquiror (i) certifying attached
resolutions of the boards of directors and shareholders of Acquiror authorizing
this transaction, and (ii) attesting to the incumbency of the authorized officer
of Acquiror executing this Agreement and the Acquiror’s closing documents;

(c) A duly authorized and executed Release Agreement as required by Section
8.1.1;

(d) A Certificate of an authorized officer of the Acquiror certifying as to the
accuracy of the Acquiror’s representations and warranties under Section 7.2;

(e) A Certificate of an authorized officer of the Acquiror certifying the number
of shares that Transferor shall be entitled to in accordance with the terms and
conditions of this Agreement; and

(f) A counterpart copy of necessary documents to transfer and assign the
Intellectual Property which is being transferred pursuant to this Agreement.

6.3 Closing Costs. Acquiror shall pay all closing costs associated with the
Closing: (i) recording fees with respect to the assignment of any Intellectual
Property and (ii) all sales and excise taxes due in connection with this
transaction.

6.4 Possession. Acquiror shall be entitled to possession of the Purchased Assets
on the Possession Date as that term is defined in Section 1.

10

--------------------------------------------------------------------------------

 


7.      Representations and Warranties.

     7.1 Transferor’s Representations and Warranties. warrants to Acquiror as
follows:

Transferor represents and

     7.1.1 Organization and Good Standing. Transferor is a corporation, duly
formed, validly existing and in good standing under the laws of the country of
Germany. Transferor has the corporate power to own its properties and to carry
on its business as now being conducted. Transferor is duly qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
in which the failure to be so qualified would have a material adverse effect on
the business, assets (including intangible assets), prospects, financial
condition or results of operations of Transferor (hereinafter referred to as a
“MATERIAL ADVERSE EFFECT”). Transferor has delivered a true and correct copy of
its Articles of Incorporation and By-laws, each as amended to date, to Acquiror.

     7.1.2 Title to Assets. Transferor has good and marketable title to the
assets used in the Business, free and clear of all mortgages, pledges, liens,
encumbrances, security interests, equities, charges and restrictions of any
nature whatsoever, except such Permitted Encumbrances, as that term is defined
in Section 1. By virtue of the deliveries made at the Closing, Acquiror will
obtain good and marketable title to the Purchased Assets, free and clear of all
liens, mortgages, pledges, encumbrances, security interests, equities, charges
and restrictions of any nature whatsoever, except any Permitted Encumbrances.

7.1.3      Authority; No Conflict.

This Agreement constitutes the legal, valid, and binding obligation of
Transferor, enforceable against Transferor in accordance with its terms. Upon
its execution and delivery by Transferor at the Closing, the Transferor’s
closing documents will constitute the legal, valid, and binding obligations of
Transferor, enforceable against Transferor in accordance with its respective
terms. Transferor has full corporate power, authority, and capacity to execute
and deliver this Agreement and Transferor’s closing documents and to perform its
obligations hereunder and thereunder. Without limiting the generality of the
foregoing, the Boards of Directors, and shareholders, if the Boards of Directors
deems it necessary, of Transferor has approved this Agreement and the
transactions contemplated hereby.

Neither the execution and delivery of this Agreement, nor the performance of any
of Transferor’s obligations hereunder, nor the consummation of the transactions
contemplated by this Agreement will, directly or indirectly (with or without
notice, lapse of time, or both), (i) contravene, conflict with or result in a
violation of any provision of Transferor’s Organizational Documents or any
resolution adopted by the Boards of Directors or shareholders of Transferor;
(ii) contravene, conflict with, or result in a violation of, or give any
Governmental Authority or other person the right to challenge this transaction
or to exercise any remedy or obtain any relief under, any legal requirement or
any order to which Transferor or any of the assets used in the Business is
subject; (iii) contravene, conflict with, or result in a violation of any of the
terms or requirements of any governmental authorization; (iv) contravene,
conflict with, or result in a violation or breach of any provision of, or give
any person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Contract;

11

--------------------------------------------------------------------------------

 


or (v) result in the imposition or creation of any lien upon or with respect to
any of the assets used in the Business; except, in the case of clauses (i), (ii)
and (iii) above, for contraventions, conflicts or violations which do not have a
material adverse effect on the ability of Transferor to consummate the
transactions contemplated hereby.

Transferor represents and warrants that it is not and will not be required to
give any notice to, make any filing with, or obtain any material Consent from
any person in connection with the execution and delivery of this Agreement, the
performance of its obligations hereunder, or the consummation of this
transaction, other than the Consents described on Exhibit 4.2.1 except for
Consents, the failure of which to obtain would not have a material adverse
effect on the ability of the Transferor to consummate the transactions
contemplated hereby.

7.1.4 Books and Records. The Books and Records are complete and correct in all
material respects and have been maintained in accordance with sound business
practices.

7.1.5 Possession of Assets. The assets used in the Business are assets of the
Transferor as of the Effective Date and are in Transferor’s possession as of the
Effective Date, and that Transferor has all requisite title or license to convey
the Purchased Assets to Acquiror as contemplated by the Agreement.

7.1.6 No Material Adverse Changes. There have been no material adverse changes
to the Business, operations or financial condition other than as disclosed to
Acquiror.

7.1.7 Certain Proceedings. No proceeding is pending or, to Transferor’s
Knowledge, has been threatened against Transferor that challenges, or could
reasonably be expected to have the effect of preventing, making illegal, or
otherwise materially interfering with, this transaction.

7.1.8 Transferor Financial Statements.

Not Applicable

7.1.9 To the Knowledge of Transferor, since October 1, 2016, (i) there has been
no material adverse change in the Condition of the Business, (ii) the Business
has, in all material respects, been conducted in the ordinary course of business
consistent with past practice, (iii) there has not been any material obligation
or liability (contingent or otherwise) incurred by Transferor with respect to
the Business other than obligations and liabilities incurred in the ordinary
course of business, (iv) there has not been any purchase, sale or other
disposition, or any agreement or other arrangement, oral or written, for the
purchase, sale or other disposition, of any intellectual properties, and (v)
none of the intellectual property assets being acquired of Transferor have been
used to reduce liabilities which are not being assumed by Acquiror.

7.1.10 No Undisclosed Liabilities. Transferor does not have any liability,
indebtedness, obligation, expense, claim, deficiency, guaranty or endorsement of
any type, in excess of $5,000, whether accrued, absolute, contingent, matured,
unmatured or other associated with the intellectual property assets being
acquired under this Agreement.

12

--------------------------------------------------------------------------------

 


7.1.11      Tax and Other Returns and Reports. Not Applicable 7.1.12     
Agreements, Contracts and Commitments. Except as set forth on herewith,
Transferor does not have, is not a party to nor is it bound by:

(i)     any collective bargaining agreements,

(ii)      any fidelity or surety bond or completion bond, (iii)      any
agreement, contract or commitment containing any covenant limiting the freedom
of Transferor to sale the intellectual property,

(iv) any agreement, contract or commitment relating to the disposition or
acquisition of material assets or any interest in any business enterprise
outside the ordinary course of the Business,

(v) any distribution, joint marketing or associated with the Purchased Assets
development agreement,

(xvii) Except for such alleged breaches, violations and defaults, and events
that would constitute a breach, violation or default with the lapse of time,
giving of notice, or both, all as noted in Schedule 7.1.12, Transferor has not
breached, violated or defaulted under, or received notice that it has breached,
violated or defaulted under, any of the terms or conditions of any agreement,
contract or commitment to which it is a party or by which it is bound and which
are required to be set forth in Schedule 7.1.12 (any such agreement, contract or
commitment, a “CONTRACT”) except for breaches, violations or defaults that will
not have a Material Adverse Effect. Each agreement, contract or commitment set
forth in any of Transferor Schedules is in full force and effect and, except as
otherwise disclosed in Schedule 3.12(b), is not subject to any default
thereunder of which Transferor has knowledge by any party obligated to
Transferor pursuant thereto.

7.1.13 Governmental Authorization. Exhibit 7.1.13 accurately lists each material
consent, license, permit, grant or other authorization issued to Transferor by a
governmental entity (i) pursuant to which Transferor currently operates or holds
any interest in any of its properties or (ii) which is required for the
operation of its business or the holding of any such interest (herein
collectively called “TRANSFEROR AUTHORIZATIONS”), which Transferor
Authorizations are in full force and effect and constitute all Transferor
Authorizations required to permit Transferor to operate or conduct its business
substantially as it is currently and has been conducted or hold any interest in
its properties or assets.

7.1.14 Litigation. Except as set forth in Exhibit 7.1.14, there is no action,
suit, claim or proceeding of any nature pending or, to the knowledge of
Transferor, threatened against Transferor, its properties or any of its officers
or directors in their capacity as such, nor, to the knowledge of Transferor, is
there any basis therefore. Except as set forth in Schedule 7.1.15, there is no
investigation pending or to the knowledge of Transferor, threatened against

13

--------------------------------------------------------------------------------

 


Transferor, its properties or any of its officers or directors (nor, to the
Knowledge of Transferor, is there any basis therefore) by or before any
governmental entity. Schedule 7.1.14 sets forth, with respect to any pending or
threatened action, suit, proceeding or investigation, the forum, the parties
thereto, the subject matter thereof and the amount of damages claimed or other
remedy requested. Except as set forth in Schedule 7.1.15, no governmental entity
has at any time challenged or questioned the legal right of Transferor to
manufacture, offer or sell any of its products in the present manner or style
thereof. Neither Transferor nor any of the Purchased Assets is subject to any
material order, writ, injunction, judgment or decree of any court or other
governmental agency or authority.

7.1.15      Accounts Receivable. Not Applicable 7.1.16      Minute Books. Not
Applicable 7.1.17      Environmental Matter. Not Applicable

7.2 Acquiror’s Representations and Warranties. Acquiror represents and warrants
to Transferor as follows:

7.2.0 Organization and Good Standing. Acquiror is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada.

7.2.1      Authority; No Conflict. (a)      This Agreement constitutes the
legal, valid, and binding obligation of

Acquiror, enforceable against Acquiror in accordance with its terms. Upon their
execution and delivery by Acquiror at the Closing, the Acquiror’s closing
documents will constitute the legal, valid, and binding obligations of Acquiror,
enforceable against Acquiror in accordance with their respective terms. Acquiror
has full corporate power, authority, and capacity to execute and deliver this
Agreement and the Acquiror’s closing documents and to perform its obligations
hereunder and thereunder. Without limiting the generality of the foregoing, the
Board of Directors of the Acquiror has approved this Agreement and the
transactions contemplated hereby.

(b) Neither the execution and delivery of this Agreement, nor the performance of
any of Acquiror’s obligations hereunder, nor the consummation of this
transaction will, directly or indirectly (with or without notice, lapse of time,
or both), (i) contravene, conflict with, or result in a violation of any
provision of Acquiror’s Organizational Documents or any resolution adopted by
the Board of Directors or the shareholders of Acquiror; or (ii) give any Person
the right to prevent or otherwise interfere with this transaction pursuant to
any legal requirement or order to which Acquiror is subject or any Contract to
which Acquiror is a party or by which it or any of its assets is bound.

7.2.2 Certain Proceedings. No proceeding is pending or, to Acquiror’s

Knowledge, has been threatened against Acquiror that challenges, or could
reasonably be

14

--------------------------------------------------------------------------------

 


expected to have the effect of preventing, making illegal, or otherwise
materially interfering with, this transaction.

7.2.3 Title to Shares. The Shares are duly authorized and, when issued, upon the
consummation of the transactions set forth herein, Transferor will own the
Shares free and clear of all liens and encumbrances whatsoever.

8.      Additional Covenants.

8.1 Covenants by Each Party.

8.1.1 Release of Acquiror and Transferor. At Closing, Acquiror and Transferor
shall enter into a release agreement (the “Release Agreement”) in the form of
Exhibit 8.1.1 attached hereto.

8.1.2 Cooperation. Each of the parties hereto shall cooperate with the other
parties in every reasonable way in carrying out the transactions contemplated
herein, and in delivering all documents and instruments deemed reasonably
necessary or useful by counsel for each party hereto.

8.1.3 Expenses. Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs or expenses.

8.1.4FurtherAssurances.FromtimetotimeaftertheClosing, Transferor will, at its
own expense, execute and deliver, or cause to be executed and delivered, such
documents to Acquiror as Acquiror may reasonably request in order more
effectively to vest in Acquiror good title to the Purchased Assets and otherwise
to consummate the transactions contemplated by this Agreement, and from time to
time after the Closing, Acquiror will, at its own expense, execute and deliver
such documents to Transferor as Transferor may reasonably request in order more
effectively to consummate the assumption of the Assumed Liabilities by Acquiror
and otherwise to consummate the transactions contemplated by this Agreement.
 
8.2 Indemnification.
 
8.2.1 By Acquiror. In the event the Acquiror (i) breaches or is deemed to have
breached any of the representations and warranties contained in this Agreement
or (ii) fails to perform or comply with any of the covenants and agreements set
forth in this Agreement, then the Acquiror shall hold harmless, indemnify and
defend Transferor, and each of its directors, officers, shareholders, attorneys,
representatives and agents, from and against any Damages incurred or paid by
Transferor to the extent such Damages arise or result from a breach by the
Acquiror of any such representations and warranties or a violation of any
covenant in this Agreement.

8.2.2 By Transferor. In the event Transferor (i) breaches or is deemed to have
breached any of the representations and warranties contained in this Agreement
or (ii) fails to perform or comply with any of the covenants and agreements set
forth in this Agreement, Transferor shall hold harmless, indemnify and defend
Acquiror, and each of its directors,

15

--------------------------------------------------------------------------------

 


officers, shareholders, attorneys, representatives and agents, from and against
any Damages incurred or paid by the Acquiror to the extent such Damages arise or
result from a breach by Transferor of any such representations or warranties or
a violation of any covenant in this Agreement. For purposes of this Section 8.2,
“Damages” shall mean any and all costs, losses, damages, liabilities, demands,
claims, suits, actions, judgments, causes of action, assessments or expenses,
including interest, penalties, fines and attorneys’ fees and expenses incident
thereto, incurred in connection with any claim for indemnification arising out
of this Agreement, and any and all amounts paid in settlement of any such claim.

8.3 Retention of and Access to Books and Records. Transferor agree to retain the
Books and Records for a period of five (5) years after the Closing Date and to
make them available to Acquiror for the purpose of making copies thereof at
Acquiror’s expense of.

9. Termination.

9.1 Termination Events. Except as otherwise provided for, this Agreement may, by
notice given prior to or at the Closing (which notice shall specify the grounds
for termination), be terminated by mutual written agreement of both Transferor
and Acquiror.

9.2 Effect of Termination. Each party’s right of termination under Section 9.1
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination shall not constitute an
election of remedies. If this Agreement is terminated pursuant to Section 9.1,
all further obligations of the parties under this Agreement shall thereupon
terminate, except that Sections 10 and 12 shall survive; provided, however, that
if this Agreement is terminated by a party because of a material Breach of this
Agreement by any of the parties or because one or more of the conditions to the
terminating party’s obligations under this Agreement is not satisfied as a
result of any party’s failure to comply with its obligations under this
Agreement, the terminating party’s right to pursue all legal remedies shall
survive such termination unimpaired.

10.      Default; Remedies.

10.1 Time of Essence. Time is of the essence of the parties’ obligations under
this Agreement.

10.2 Remedies. If any party fails to perform its obligations under this
Agreement, the other party shall be entitled to pursue all remedies available at
law or in equity, including, in the case of a failure to consummate this
transaction following satisfaction (or waiver) of the conditions set forth in
Section 6.1 or 6.2, as applicable, the remedy of specific performance; provided,
however, that except with respect to a failure to close this transaction as
provided herein, a party shall not be in default hereunder unless (i) the
non-Breaching party has given the Breaching party notice specifying the nature
of the Breach in reasonable detail, and (ii) the Breaching party either (a) has
failed to cure such Breach within ten (10) Business Days after such notice is
given, or (b) if such Breach cannot be cured solely by the payment of money and
cannot reasonably be cured within ten (10) Business Days despite the exercise of
Best Efforts, has failed to commence curative action within ten (10) Business
Days after such notice is given or thereafter fails to complete the cure of such
Breach as soon as practicable.

16

--------------------------------------------------------------------------------

 

10.3 First Right of Refusal.Not Applicable

11. Survival of Representations and Warranties

11.1Survival of Representations and Warranties. Therepresentationsand warranties
in this Agreement or in any instrument delivered pursuant to this Agreement
shall survive the Closing and continue until December 31, 2018.

12.      Resolution of Conflicts; Arbitration.

12.1 In case the Transferor shall so object in writing to any claim or claims
made in any Officer’s Certificate, the Transferor and Acquiror shall attempt in
good faith to agree upon the rights of the respective parties with respect to
each of such claims. If the Transferor and Acquiror should so agree, a
memorandum setting forth such agreement shall be prepared and signed by both
parties.

12.2 If no such agreement can be reached after good faith negotiation, the
matter shall be arbitrated before the American Arbitration Association. Either
Acquiror or the Transferor may demand arbitration of the matter unless the
amount of the damage or loss is at issue in pending litigation with a third
party, in which event arbitration shall not be commenced until such amount is
ascertained upon the conclusion of such litigation or both parties agree to
arbitration, and in either such event the matter shall be settled by binding
arbitration conducted by three arbitrators. Acquiror and the Transferor shall
each select one arbitrator, and the two arbitrators so selected shall select a
third arbitrator. The arbitrators shall set a limited time period and establish
procedures designed to reduce the cost and time for discovery while allowing the
parties an opportunity, adequate in the sole judgment of the arbitrators, to
discover relevant information from the opposing parties about the subject matter
of the dispute. The arbitrators shall rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions, including attorneys’
fees and costs, to the same extent as a court of competent law or equity, should
the arbitrators determine that discovery was sought without substantial
justification or that discovery was refused or objected to without substantial
justification. The decision of the arbitrators as to the validity and amount of
any claim in such Officer’s Certificate shall be binding and conclusive upon the
parties to this Agreement. Such decision shall be written and shall be supported
by written findings of fact and conclusions of law, which shall set forth the
award, decree or order of the arbitrators.

12.3 Judgment upon any award rendered by the arbitrators may be entered in any
court having jurisdiction. Any such arbitration shall be held at the discretion
of Acquiror in Brevard County, Florida, under the rules then in effect of the
American Arbitration Association.

13. Agent of Transferor’s Stockholders; Power Of Attorney.

Upon execution and delivery of this Agreement, without further act of any
stockholder of Transferor, the law firm of Arcadier & Associates PC shall be
appointed as agent and attorney-in-fact (the “TRANSFEROR STOCKHOLDER AGENT”) for
each stockholder of Transferor on

17

--------------------------------------------------------------------------------

 


behalf of stockholders of Transferor, to give and receive notices and
communications, to authorize delivery to Acquiror of Acquiror Common Stock in
satisfaction of claims by Acquiror, to object to such deliveries, to agree to,
negotiate, enter into settlements and compromises of, and demand arbitration and
comply with orders of courts and awards of arbitrators with respect to such
claims, and to take all actions necessary or appropriate in the judgment of the
Transferor Stockholder Agent for the accomplishment of the foregoing. No bond
shall be required of the Transferor Stockholder Agent, and the Transferor
Stockholder Agent shall not receive compensation for his services. Notices or
communications to or from the Transferor Stockholder Agent shall constitute
notice to or from each of the stockholders of Transferor.

The Transferor Stockholder Agent shall not be liable for any act done or omitted
hereunder as Agent while acting in good faith and in the exercise of reasonable
judgment. The stockholders of Transferor shall severally indemnify the
Transferor Stockholder Agent and hold the Transferor Stockholder Agent harmless
against any loss, liability or expense incurred without negligence or bad faith
on the part of the Transferor Stockholder Agent and arising out of or in
connection with the acceptance or administration of the Transferor Stockholder
Agent’s duties hereunder, including the reasonable fees and expenses of any
legal counsel retained by the Transferor Stockholder Agent.

13.2 Actions of the Transferor’s Stockholder Agent.Adecision,act, consent or
instruction of the Transferor Stockholder Agent shall constitute a decision of
all the stockholders and shall be final, binding and conclusive upon each of
such stockholders, and Acquiror may rely upon any such decision, act, consent or
instruction of the Transferor’s Stockholder Agent as being the decision, act,
consent or instruction of each and every such stockholder of Transferor. The
Acquiror is hereby relieved from any liability to any person for any acts done
by them in accordance with such decision, act, consent or instruction of the
Transferor Stockholder Agent.
 
13.3 Third-Party Claims. If a third-party asserts a claim, Acquiror shall have
the right in its sole discretion to defend and to settle such third-party claim,
provided, however, that any counsel retained to defend a third-party claim to be
satisfied shall be reasonably acceptable to the Transferor Stockholder Agent and
Acquiror shall not settle any such third party claim without the prior consent
of the Transferor Stockholder Agent, which consent shall not be unreasonably
withheld.
 
13.4 Limitation on Liability. Notwithstanding any other provision of this
Agreement to the contrary, absent fraud or bad faith, the liability of
Transferor with respect to any claim for a breach of any representation,
warranty, covenant or agreement contained in this Agreement shall be limited to
the intangible assets listed in this Agreement, and no Principal Stockholder
shall have any liability to Acquiror or arising from any breach after the close
of this transaction other than with respect to claims made prior to such
termination under this Agreement.
 

14.      Construction and Interpretation

14.1 The headings or titles of the sections of this Agreement are intended for
ease of reference only and shall have no effect whatsoever on the construction
or interpretation of any

18

--------------------------------------------------------------------------------

 


provision of this Agreement. References herein to sections are to sections of
this Agreement unless otherwise specified.

14.2 Meanings of defined terms used in this Agreement are equally applicable to
singular and plural forms of the defined terms. The masculine gender shall also
include the feminine and neutral genders and vice versa.

14.3 As used herein, (i) the term “party” refers to a party to this Agreement,
unless otherwise specified, (ii) the terms “hereof,” “herein,” “hereunder,” and
similar terms refer to this Agreement as a whole and not to any particular
provision of this Agreement, (iii) the term “this transaction” refers to the
transaction contemplated by this Agreement, (iv) the term “including” is not
limiting and means “including without limitation,” (v) the term “documents”
includes all instruments, documents, agreements, certificates, indentures,
notices, and other writings, however evidenced, and (vi) the term “property”
includes any kind of property or asset, real, personal, or mixed, tangible or
intangible.

14.4 In the event any period of time specified in this Agreement ends on a day
other than a Business Day, such period shall be extended to the next following
Business Day. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including.”

14.5 This Agreement is the product of arm’s length negotiations among, and has
been reviewed by counsel to the parties and is the product of all the parties.
Accordingly, this Agreement shall not be construed for or against any party by
reason of the authorship or alleged authorship of any provision hereof.

15.      Miscellaneous Provisions.

15.1 Survival of Covenants. Each covenant or agreement of the parties set forth
in this Agreement which by its terms expressly provides for performance after
the Closing Date shall survive the Closing and be fully enforceable thereafter.

15.2 Expenses. Except as otherwise provided, each party shall bear its own
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and this transaction, including all fees and expenses of its
own Representatives or any other similar payment in connection with this
transaction.

15.3 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties and, subject to the restrictions on
assignment set forth herein, their respective successors and assigns.

15.4 Assignment. Neither party shall assign any of its rights or obligations
under this Agreement without the prior written consent of the other party. No
assignment of this Agreement shall release the assigning party from its
obligations under this Agreement.

15.5 Notices. All notices under this Agreement shall be in writing. Notices may
be (i) delivered personally, (ii) transmitted by facsimile, (iii) delivered by a
recognized

19

--------------------------------------------------------------------------------

 


national overnight delivery service, or (iv) mailed by certified United States
mail, postage prepaid and return receipt requested. Notices to any party shall
be directed to its address set forth in this agreement, or to such other or
additional address as any party may specify by notice to the other party. Any
notice delivered in accordance with this Section 13.5 shall be deemed given when
actually received or, if earlier, (a) in the case of any notice transmitted by
facsimile, on the date on which the transmitting party receives confirmation of
receipt by facsimile transmission, telephone, or otherwise, if sent during the
recipient’s normal business hours or, if not, on the next Business Day, (b) in
the case of any notice delivered by a recognized national overnight delivery
service, on the next Business Day after delivery to the service or, if
different, on the day designated for delivery, or (c) in the case of any notice
mailed by certified U.S. mail, two (2) Business Days after deposit therein.

15.6 Waiver. Any party’s failure to exercise any right or remedy under this
Agreement, delay in exercising any such right or remedy, or partial exercise of
any such right or remedy shall not constitute a waiver of that or any other
right or remedy hereunder. A waiver of any Breach of any provision of this
Agreement shall not constitute a waiver of any succeeding Breach of such
provision or a waiver of such provision itself. No waiver of any provision of
this Agreement shall be binding on a party unless it is set forth in writing and
signed by such party.

15.7 Amendment. This Agreement may not be modified or amended except by the
written agreement of the parties.

15.8 Severability. If any provision of this Agreement is held invalid, illegal,
or unenforceable, then (i) such provision shall be enforceable to the fullest
extent permitted by applicable law, and (ii) the validity and enforceability of
the other provisions of this Agreement shall not be affected and all such
provisions shall remain in full force and effect.

15.9 Integration. This Agreement, including the Exhibits and Schedules hereto,
contains the entire agreement and understanding of the parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous
agreements with respect thereto. The parties acknowledge and agree that there
are no agreements or representations relating to the subject matter of this
Agreement, either written or oral, express or implied, that are not set forth in
this Agreement, in the Exhibits and Schedules to this Agreement.

15.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada (without regard to the
principles thereof relating to conflicts of laws).

15.11 Arbitration. All disputes or claims arising out of or relating to this
Agreement, or the breach hereof, including disputes as to the validity and/or
enforceability of this Agreement or any portion thereof, and any claims for
indemnification under the provisions of this Agreement, shall be resolved by
binding arbitration conducted in Nevada. Any arbitration pursuant to this
Section 12.11 shall be conducted, upon the request of any party, before a single
arbitrator selected by the parties or, failing agreement on the choice of an
arbitrator within thirty (30) days of service of written demand for arbitration,
by an arbitrator designated by the Presiding Judge of the Superior Court for
Nevada. The arbitrator shall be a practicing attorney licensed to practice in
one or more of the fifty (50) states, with substantial experience in

20

--------------------------------------------------------------------------------

 


commercial and/or commercial litigation Matter, who has been in active practice
for at least ten (10) years. Such arbitration shall be conducted in accordance
with the laws of the State of Nevada and pursuant to the commercial arbitration
rules of the American Arbitration Association (although not under the auspices
of the American Arbitration Association) and such of the federal rules of civil
procedure as the arbitrator may determine. The arbitration shall be conducted
within forty-five (45) days of the selection of the arbitrator and the
arbitrator shall render his or her decision within twenty (20) days after
conclusion of the arbitration. The prevailing party in the arbitration shall be
entitled as a part of the arbitration award to the costs and expenses (including
reasonable attorneys’ fees and the fees of the arbitrator) of investigating,
preparing, and pursuing or defending the arbitration claim as such costs and
expenses are awarded by the arbitrator. The duty to arbitrate shall survive a
termination or cancellation of this Agreement and shall be specifically
enforceable under applicable federal law and the prevailing arbitration law of
the State of Nevada. The decision of the arbitrator shall be final and binding
upon the parties and enforceable in any court of competent jurisdiction.

15.12 Execution. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one and the same agreement. Each party
may rely upon the signature of each other party on this Agreement that is
transmitted by facsimile as constituting a duly authorized, irrevocable, actual,
current delivery of this Agreement with the original ink signature of the
transmitting party.

15.13 Waiver of Conflicts The parties acknowledge that certain of the principals
of VAPOMINS VERTIEBSGESELLSCHAFT MBH may have independent agreements with MCig.
The terms and conditions of these agreements have been negotiated in good faith
and at arms-length. Any conflict of interest, whether real or implied resulting
from these prior agreements are deemed by the parties hereto to be waived.

15.14 Incorporation of Recitals, Exhibits, and Schedules. The Recitals to this
Agreement and all Exhibits and Schedules to this Agreement are incorporated
herein by this reference.

15.15 Further Assurances. Each party agrees to execute and deliver such
additional documents and instruments as may reasonably be required to effect
this transaction fully, so long as the terms thereof are consistent with the
terms of this Agreement.

15.16 Bulk Sales. Not Applicable

21

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

ACQUIROR:

MCIG, INC

TRANSFEROR:

VAPOMINS VERTIEBSGESELLSCHAFT MBH

 

By:_______________________

Name: Paul Rosenberg Title: Chief Executive Officer

By:___________________________

Name: Johannes Luis Schmid Title: President

 

22

--------------------------------------------------------------------------------

 


EXHIBIT 1

NONE

EXHIBIT 2.2

PURCHASED ASSETS

ALL INTELLECTUAL PROPERTY ASSOCIATED WITH VITASTIK BRAND Active trademarks for
VitaStik in the countries of:   - Germany   - UK   - European Union   - China  
- Australia   - Japan (not active yet)   - Mex   - Turkey   -Norway   - Swiss

EXHIBIT 2,4

ASSUMED LIABILITIES

NONE

SCHEDULE 3,2

COMMON SHAREHOLDER LIST

1

--------------------------------------------------------------------------------

 


EXHIBIT 6.2.1

BILL OF SALE

AND

ASSIGNMENT AND ASSUMPTION

     This Bill of Sale and Assignment and Assumption Agreement (this “Bill of
Sale”), dated as of ___________, 20__ (the “Effective Date”) by and between
________________, a ____________ corporation (“Acquiror”), and __________, a
_______________ limited liability company (“Transferor”).

Recitals:

     A. TRANSFEROR and ACQUIROR entered into that certain Purchase Agreement,
__________, 20__ (the “Agreement”), which provides, on the terms and conditions
set forth therein, for the transfer by Transferor and purchase by Acquiror of
the Assets of Transferor as set forth in the Agreement. Capitalized terms used
herein without definition shall have the meanings ascribed to them in the
Agreement.

     B. The assets being sold by Transferor and purchased by Acquiror include,
but are not limited to, all of Transferor’s tangible and intangible property
used in the Business (the “Purchased Assets”) as set forth in the Agreement.

     C. Acquiror desires to obtain all right, title and interest in and to any
and all of the Purchased Assets.

     D. This Bill of Sale is being executed and delivered in order to affect the
transfer of the Purchased Assets to Acquiror, as provided in the Agreement.

     NOW THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Transferor agree as follows:

     1. Assignment. Transferor hereby sells, grants, conveys, bargains,
transfers, assigns and delivers to Acquiror, and to Acquiror’s successors and
assigns, all of Transferor’s rights, titles and interests, legal and equitable,
throughout the world, in and to the Purchased Assets, to have and to hold the
same forever. This is a transfer and conveyance by Transferor to Acquiror of
good and marketable title to the Purchased Assets, free and clear of all
encumbrances except as provided in the Agreement or on the Schedules thereto.
Subject to the conditions and limitations contained in the Agreement, Transferor
hereby covenants and agrees to warrant and defend title to the Purchased Assets
against any and all claims whatsoever to the extent represented and warranted to
in the Agreement.

2

--------------------------------------------------------------------------------

 


     2. Assumption. Acquiror, in consideration of the assignment, hereby assumes
and undertakes to discharge, as appropriate in accordance with their terms, all
of the Assumed Liabilities except as otherwise set forth in the Agreement.
Except as provided for in this Paragraph 2, Acquiror is not hereby assuming, and
the Acquiror shall not assume or otherwise be obligated to pay, perform, satisfy
or discharge, any liabilities or obligations of Transferor or the Business.

     3. Further Assurances. Transferor agrees that it will, at Acquiror’s
request at any time and from time to time after the date hereof and without
further consideration, do, execute, acknowledge and deliver or will cause to be
done, executed, acknowledged and delivered all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and other instruments
and assurances as may be considered by Acquiror, its successors and assigns, to
be necessary or proper to better effect the sale, conveyance, transfer,
assignment, assurance, confirmation and delivery of ownership of the Purchased
Assets to Acquiror, or to aid and assist in collecting and reducing to the
possession of Acquiror, any and all Purchased Assets.

     4. Amendment or Termination; Successors and Assigns. This Bill of Sale may
not be amended or terminated except by a written instrument duly signed by each
of the parties hereto. This Bill of Sale shall inure to the benefit of, and be
binding upon, each of the parties hereto and their respective successors and
assigns.

     5. No Third Parties. Nothing in this Bill of Sale, expressed or implied, is
intended or shall be construed to confer upon or give to any person, firm or
corporation other than Acquiror and Transferor, their successors and assigns,
any remedy or claim under or by reason of this instrument or any term, covenant
or condition hereof, and all of the terms, covenants, conditions, promises and
agreements contained in this instrument shall be for the sole and exclusive
benefit of the Acquiror and Transferor, their successors and assigns.

     6. Construction. This Bill of Sale, being further documentation of a
portion of the conveyances, transfers and assignments provided for in and by the
Agreement, neither supersedes, amends, or modifies any of the terms or
provisions of the Agreement nor does it expand upon or limit the rights,
obligations or warranties of the parties under the Agreement. In the event of a
conflict or ambiguity between the provisions of this Bill of Sale and the
Agreement, the provisions of the Agreement will be controlling.

     7. Governing Law. The rights and obligations of the parties under this Bill
of Sale will be construed under and governed by the internal laws of the State
of Nevada (regardless of its or any other jurisdiction’s conflict-of-law
provisions).

     8. Counterparts. This Bill of Sale may be executed by facsimile in one or
more counterparts and by facsimile, each of which shall be deemed an original
and all of which taken together shall constitute one and the same instrument.

3

--------------------------------------------------------------------------------

 


                  IN WITNESS WHEREOF, the parties have executed this Bill of
Sale as of the Effective Date.

                                       
ACQUIROR:                                                         TRANSFEROR:

By:___________________________________

Name: Title:

By:___________________________________

Name: Title:

 

4

--------------------------------------------------------------------------------

 


EXHIBIT 4.2.1

CONSENTS

EXHIBIT 7.1.13

GOVERNMENTAL LICENSES, PERMITS, AND OTHER AGREEMENTS

EXHIBIT 7.1.14

LITIGATIONS

1

--------------------------------------------------------------------------------

 


EXHIBIT 8.1.1

MUTUAL RELEASE AGREEMENT

     This Mutual Release Agreement (this “Release Agreement”), dated as of
___________, 20__ (the “Effective Date”), by and between _______________, a
_____________ corporation (“Acquiror”) and _____________________, a __________
corporation(“Transferor”).

RECITALS

     WHEREAS, Transferor and Acquiror are parties to that certain Purchase
Agreement, dated ________, 20__ (the “Purchase Agreement”), and this Release
Agreement is that certain Release Agreement as that term is defined in the Asset
Purchase Agreement; and

     WHEREAS, Transferor and Acquiror now wish to enter into this Release
Agreement with respect to the consummation of the Purchase Agreement.

AGREEMENT

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

     1. Definitions. Any capitalized term used in this Release Agreement without
definition shall have the meaning given to such term in the Purchase Agreement.

     2. Release by Transferor. Transferor hereby fully, forever, irrevocably,
and unconditionally releases and discharges Acquiror, including, as applicable,
all past and present officers, directors, stockholders, affiliates (including,
but not limited to, parent, subsidiary and affiliated corporations), agents,
employees, representatives, lawyers, administrators, spouses, and all persons
acting by, through, under, or in concert with them, from any and all claims,
damages or other sums, including attorneys' fees and costs, which Transferor may
have against them, or any of them, which could have arisen out of any act or
omission occurring from the beginning of time to the effective date of this
Agreement, whether now known or unknown, and whether asserted or unasserted.

3. ReleasebyAcquiror.Acquirorherebyfully,forever,irrevocably,and unconditionally
releases and discharges Transferor, including, as applicable, all past and
present officers, directors, stockholders, affiliates (including, but not
limited to, parent, subsidiary and affiliated corporations), agents, employees,
representatives, lawyers, administrators, spouses, and all persons acting by,
through, under, or in concert with them, from any and all claims, damages or
other sums, including attorneys' fees and costs, which Acquiror may have against
them, or any of them, which could have arisen out of any act or omission
occurring from the beginning of time to the effective date of this Agreement,
whether now known or unknown, and whether asserted or unasserted.

2

--------------------------------------------------------------------------------

 


4.      Miscellaneous.

4.1 Severability. The invalidity of all or any part of this Release Agreement
shall not render invalid the remainder of this Release Agreement. In the event a
court of competent jurisdiction should decline to enforce any provision of this
Release Agreement, such provision shall be reformed to the extent necessary in
the judgment of such court to make such provision enforceable to the maximum
extent that the court shall find enforceable.

4.2 Notices. Any notice hereunder shall be sufficient if in writing and
telefaxed to the party or sent by certified mail, return receipt requested and
addressed as identified in the Asset Purchase Agreement dated __________, 20__.

4.3 Governing Law. This Agreement is made and shall be construed and performed
in accordance with the laws of the State of Nevada.

4.4 Waiver of Agreement. Any term or condition of this Release Agreement may be
waived at any time by the party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the party waiving such term or condition. No waiver
by any party of any term or condition of this Release Agreement, in any one or
more instance, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Release Agreement on any future occasion. All
remedies, either under this Release Agreement, by law or otherwise, will be
cumulative and not alternative.

4.5 Headings. The headings of the sections of this Release Agreement are for
convenience and reference only and are not to be used to interpret or define the
provisions hereof.

4.6 Counterparts. This Release Agreement may be executed by facsimile and in two
(2) or more counterparts, each of which shall be deemed an original and all of
which shall constitute one (1) instrument.

3

--------------------------------------------------------------------------------

 


   IN WITNESS WHEREOF, each of the parties has caused this Release Agreement to
be executed as of the Effective Date.

                                    
ACQUIROR:                                                           TRANSFEROR:

By:___________________________________

Name: Title:

By:___________________________________

Name: Title:

 

4